Exhibit12.01 SCANA CORPORATION CALCULATION OF RATIOS FOR THE YEAR ENDED DECEMBER 31, 2007 (Dollars in Millions) CALCULATION OF BOND RATIO: Net earnings (1) $ 758,419,744 Divide by annualized interest charges on: Bonds outstanding under SCE&G's bond indenture dated April 1, 1993 (Mortgage) $ 105,156,325 Other indebtedness (1) 1,999,063 Total annualized interest charges 107,155,388 Bond Ratio 7.08 (1)As defined in the Mortgage. CALCULATION OF PREFERRED STOCK RATIO: Net earnings (2) $ 237,814,043 Divide by annualized interest charges on: Bonds outstanding under SCE&G's mortgage bond indentures $ 107,155,388 Preferred dividend requirements 7,255,054 Total annualized interest charges 114,410,442 Preferred Stock Ratio 2.08 (2)As defined under SCE&G's Restated Articles of Incorporation. CALCULATION
